DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Status of claims
	Claims 17-20 as amended on 4/04/2022 are pending and under examination.
Claims 1-16 and 21-24 were canceled by Applicants.
Response to Arguments
Applicant’s arguments filed on 4/04/2022 with respect to the claims 17-20 as presently amended have been fully considered and are persuasive.  
The rejection of claims under 35 U.S.C. 112(b)(indefinite), under 35 U.S.C. 112(a) (written description requirement) and under 35 U.S.C. 112(a) (scope of enablement) were withdrawn in view of cancelation of claims 21-24.
The rejection of claims under 35 U.S.C. 103 as being unpatentable over US 8,753,834 (Miller et al) and US 8,420,345 (Orenga) has been withdrawn because although the US 8,753,834 (Miller et al) teaches the use of gelling agent including guar gum and xanthan gum alone or in combination (col. 7, line 67), the cited prior art reference do not teach and/or suggest the use of guar gum and xanthan gum  in a specific ratio 1:1 as presently claimed and because Applicants argue that the use of guar gum and xanthan gum  in a specific ratio 1:1 in the claimed culture medium in the claimed device allows for more accurate enumeration of Bacillus bacteria colonies (response page 4-5; specification table 13).
Moreover, even if the use of a gelling agent comprising a mixture of guar gum and xanthan gum in a ratio 1:1 has been disclosed (US 8,828,682 at col. 7, line 15), this gelling agent composition was not used in the claimed culture medium with the same specific enzymes for practicing method for detecting Bacillus colonies. 
Thus, claims 17-20 as amended are free from the prior art of record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 27, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653